DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Response to Amendment
	The amendment filed on 2/5/2021 has been entered.  Claims 1-2, 5-18, and 21-23 are pending in the application.  Claims 3-4 and 19-20 have been cancelled.  The amendments to the claims overcome the 112(b) rejection previously set forth in the Final Office Action mailed on 12/7/2020.

Information Disclosure Statement
The information disclosure statement filed 2/5/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature citation #1 is missing a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  References in Specification not listed in an IDS: US 6,652,489 (see Specification par. [0005]).

Specification
The abstract of the disclosure is objected to because “Injection system” in line 1 should be corrected to “An injection system”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5, 13, and 15 are objected to because of the following informalities:  
-Claim 5, line 3: please correct “shape” to “a shape”

-Claim 15, page 4, line 7: please correct “the torque” to “a torque”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a fascia” in line 1.  Claim 14 depends on claim 13, which depends on claim 11, which depends on claim 10, which depends on claim 8.  Claim 8 also recites “a fascia” in line 1.  It is unclear whether “a fascia” in claim 14 is intended to refer to “a fascia” of claim 8 or whether “a fascia” in claim 14 is an additional structure.  For examination purposes, the Examiner interprets that “a fascia” in claim 14 is intended to refer to “a fascia” of claim 8 and therefore suggests amending “a fascia” in claim 14 to “the fascia”.
Claim 14 recites “a portion of the active side” in line 2.  Claim 14 depends on claim 13, which depends on claim 11, which depends on claim 10, which depends on claim 8.  Claim 8 also recites “a portion of the active side” in line 2.  It is unclear whether 
Claim 14 recites “a shroud” in line 2.  Claim 14 depends on claim 13, which depends on claim 11, which depends on claim 10, which depends on claim 8.  Claim 8 also recites “a shroud” in line 2.  It is unclear whether “a shroud” in claim 14 is intended to refer to “a shroud” of claim 8 or whether “a shroud” in claim 14 is an additional structure.  For examination purposes, the Examiner interprets that “a shroud” in claim 14 is intended to refer to “a shroud” of claim 8 and therefore suggests amending “a shroud” in claim 14 to “the shroud”.
Claim 14 recites “a portion of the fascia” in lines 2-3.  Claim 14 depends on claim 13, which depends on claim 11, which depends on claim 10, which depends on claim 8.  Claim 8 also recites “a portion of the fascia” in lines 2-3.  It is unclear whether “a portion of the fascia” in claim 14 is intended to refer to “a portion of the fascia” of claim 8 or whether “a portion of the fascia” in claim 14 is an additional structure.  For examination purposes, the Examiner interprets that “a portion of the fascia” in claim 14 is intended to refer to “a portion of the fascia” of claim 8 and therefore suggests amending “a portion of the fascia” in claim 14 to “the portion of the fascia”.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites “the side cover is sized and shaped to cover the active side of the injector head” in lines 1-2.  Claim 1, from which claim 22 depends, recites “the side cover being sized and shaped to cover at least a portion of the active side of the injector head” in lines 6-7.  Therefore, it does not appear that dependent claim 22 further limits the subject matter of independent claim 1.  
Claim 23 recites “the side cover is sized and shaped to cover the active side of the injector head” in lines 1-2.  Claim 15, from which claim 23 depends, recites “the side cover being sized and shaped to cover at least a portion of the active side of the injector head” in lines 8-9.  Therefore, it does not appear that dependent claim 23 further limits the subject matter of independent claim 15.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-12, 15-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trocki et al. (US Patent Application Publication No. 2001/0047153).
Regarding claim 1, Trocki discloses an injection system (see Fig. 55-78) comprising:
	an injector head (4014) configured to control delivery of a designated fluid to a patient, the injector head (4014) including a syringe interface along an active side (4018) of the injector head (4014), the syringe interface having a receiving cavity 
	a side cover (4024) distinct from the injector head (4014) (see Fig. 55), the side cover (4024) having a syringe opening (4058, 4068, 4086, and 4092 – see Fig. 56) therethrough, the side cover (4024) being sized and shaped to cover at least a portion of the active side (4018) of the injector head (4014) (see Fig. 55) such that the receiving cavity (see par. [0345], Fig. 76, syringe 4012 extends beyond connector housing 4024 to be installed within injector head) and the syringe opening (4058/4068/4086/4092) align with each other to form a port that receives the syringe barrel (4012) (see Fig. 55, 76, see par. [0345]), wherein the side cover (4024) is removably mounted to the injector head (4014) (see par. [0325]-[0326]), wherein the side cover (4024) has a deflectable rib (4026) with a radially inward surface (inward surface of 4026 which defines hole 4068 – see Fig. 56 and 66) that defines a portion of the port (see Fig. 55-56, 76).

	Regarding claim 2, Trocki discloses the injection system of claim 1, wherein the injector head (4014) is part of a system that is operable without the side cover (4024) (side cover 4024 only facilitates locking connection between syringe 4012 and injector head 4014 – syringe 4012 still must attach directly to injector head 4014 (see par. [0345]), meaning the side cover 4024 is not required for fluid delivery).

	Regarding claim 5, Trocki discloses the injection system of claim 1, wherein the deflectable rib (4026) has a radially outward surface (outer surface/side of 4026) that defines a tactile opening (4068), the deflectable rib (4026) moving when engaged with 

	Regarding claim 6, Trocki discloses the injection system of claim 5, wherein the side cover (4024) includes a shroud (4054) and a fascia (4056) that has the tactile opening (4068), the shroud (4054) being sized and shaped to cover the tactile opening (see Fig. 56).

	Regarding claim 7, Trocki discloses the injection system of claim 6, wherein the shroud (4054) covers at least 90% of an exterior surface (top surface of 4056) of the fascia (4056) (see Fig. 72).

	Regarding claim 8, Trocki discloses the injection system of claim 1, wherein the side cover (4024) includes a fascia (4056) that covers at least a portion of the active side (4018) (see Fig. 55) and a shroud (4054) that covers at least a portion of the fascia (4056) (see Fig. 72).

	Regarding claim 9, Trocki discloses the injection system of claim 8, wherein the fascia (4056) includes a secondary opening (openings on bottom of 4056 to receive screws of injector head 4014 – see par. [0325], Fig. 71) and the syringe opening (4058/4068/4086/4092), the shroud (4054) covering the secondary opening (openings on bottom of 4056 to receive screws of injector head 4014 – see par. [0325], Fig. 71) but not the syringe opening (4058/4068/4086/4092) (see Fig. 72-73).

	Regarding claim 10, Trocki discloses the injection system of claim 8, wherein the fascia (4056) and the shroud (4054) are stacked side-by-side and secured to each other (see Fig. 73, see par. [0325]).

	Regarding claim 11, Trocki discloses the injection system of claim 10, further comprising a strap (screws, tabs, or connectors not shown – see par. [0325]), wherein the fascia (4056) and the shroud (4054) are secured to each other by the strap (screws, tabs, or connectors not shown – see par. [0325]).

	Regarding claim 12, Trocki discloses the injection system of claim 11, wherein the side cover (4024) covers at least 90% of an exterior surface of the active side (4018) (see Fig. 55).

Regarding claim 15, Trocki discloses an injection system (see Fig. 55-78) comprising:
	a syringe barrel (4012) having a passage extending along a longitudinal axis between a tip opening (opening at end 4036) and a load opening (opening at end 4022) of the syringe barrel (4012);
	an injector head (4014) configured to control delivery of a designated fluid to a patient, the injector head (4014) including a syringe interface along an active side (4018) of the injector head (4014), the syringe interface having a receiving cavity 
	a side cover (4024) distinct from the injector head (4014), the side cover (4024) having a syringe opening (4058, 5068, 4086, and 4092 – see Fig. 56) therethrough, the side cover (4024) being sized and shaped to cover at least a portion of the active side (4018) of the injector head (4014) such that the receiving cavity (see par. [0345], Fig. 76, syringe 4012 extends beyond connector housing 4024 to be installed within injector head) and the syringe opening (4058/4068/4086/4092) align with each other to form a port that receives the syringe barrel (4012) (see Fig. 55, 76, see par. [0345]); and
	wherein the syringe barrel (4012) is configured to rotate an operating turn between a start position (Fig. 78) and a loaded position (Fig. 77), the syringe barrel (4012) being releasable when in the start position (Fig. 78), wherein the side cover (4024) has a radially-inward surface (inward surface of 4026 which defines hole 4068 – see Fig. 56 and 66) that defines a portion of the syringe opening (4058/4068/4086/4092), the radially-inward surface (inward surface of 4026 which defines hole 4068 – see Fig. 56 and 66) and the syringe barrel (4012) being shaped relative to each other such that the radially-inward surface (inward surface of 4026 which defines hole 4068 – see Fig. 56 and 66) and the syringe barrel (4012) slidably engage each other during the operating turn (see Fig. 77-78, par. [0349]), the radially-inward surface (inward surface of 4026 which defines hole 4068 – see Fig. 56 and 66) and the syringe barrel (4012) being shaped relative to each other such that a torque for rotating the syringe barrel (4012) from the start position (Fig. 78) or from the loaded position (Fig. 77) is less than the torque for rotating the syringe barrel (4012) from one 

	Regarding claim 16, Trocki discloses the injection system of claim 15, wherein the side cover (4024) includes a deflectable or compressible physical feature (4026) that includes the radially-inward surface (inward surface of 4026 which defines hole 4068 – see Fig. 56 and 66) (see par. [0345]).

	Regarding claim 17, Trocki discloses the injection system of claim 15, wherein the side cover (4024) is removable (see par. [0325]-[0326]).

	Regarding claim 18, Trocki discloses the injection system of claim 15, wherein the side cover (4024) includes a lip (4060) extending around a majority of a perimeter of the side cover (4024) (see par. [0335], Fig. 72).

Regarding claim 21, Trocki discloses the injection system of claim 1, wherein the receiving cavity (see par. [0345], Fig. 76, syringe 4012 extends beyond connector housing 4024 to be installed within injector head) is coaxially aligned with the syringe opening (4058, 4068, 4086, and 4092 – see Fig. 56) (see Fig. 55).

Regarding claim 22, Trocki discloses the injection system of claim 1, wherein the side cover (4024) is sized and shaped to cover the active side (4018) of the injector head (4014) (see Fig. 55).

	Regarding claim 23, Trocki discloses the injection system of claim 15, wherein the side cover (4024) is sized and shaped to cover the active side (4018) of the injector head (4014) (see Fig. 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Trocki et al. (US Patent Application Publication No. 2001/0047153), as applied to claim 11 above, in view of Neer (US Patent Application Publication No. 2009/0069747).
Regarding claim 13, Trocki discloses the injection system of claim 11.  However, Trocki fails to disclose an external magnet that is coupled to the side cover, the external magnet being at least one of (a) a permanent magnet operable to move with respect to the injector head or (b) an electromagnet.
	Neer discloses an injection system (see Fig. 1a-b) further comprising an external magnet (magnets in 32 and 34) that is coupled to the side cover (28a-b and 40a-b), the 

	Regarding claim 14, modified Trocki discloses the injection system of claim 13 substantially as claimed, wherein the side cover (4024) includes a fascia (4056) that covers at least a portion of the active side (4018) and a shroud (4054) that covers at least a portion of the fascia (4056) (see Fig. 73).  However, modified Trocki fails to disclose that at least one of the fascia and the shroud has a respective slot that receives the external magnet, the external magnet being movable within the respective slot.
	Neer discloses an injection system (see Fig. 1a-b) wherein at least one of the fascia (40a-b) and the shroud (28a-b) has a respective slot (slot in 80) that receives the external magnet (magnets in 32 and 34), the external magnet (magnets in 32 and 34) being movable within the respective slot (slot in 80).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the side cover of modified Trocki to include the external magnet of Neer in order to identify the syringe being used on the injector head and engage the system for injection (see Neer par. [0029]-[0030]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment to claim 1 of “a receiving cavity configured to directly receive a syringe barrel” changes the scope of the claim.
Applicant's arguments with respect to claim 15 have been fully considered but they are not persuasive.
Applicant argues that the syringe of Trocki does not engage/disengage the injector head and therefore does not meet the claimed limitation of “the syringe interface having a receiving cavity configured to directly receive the syringe barrel” (see Remarks of 2/5/2021, top of page 9).  As described in paragraph [0345] of Trocki, however, the syringe 4012 is directly installed onto the injector head 4014.  Further, Trocki states that rear plate 4056 (which is flush with injector head 4014 – see Fig. 55, par. [0325]) includes a hole 4092, the rear portion 4022 of syringe barrel 4012 extending through this hole 4092 (see Trocki par. [0341]).  Further, Figure 76 of Trocki also clearly shows the end 4022 of syringe barrel 4012 extending past connector housing 4024, which again is flush with injector head 4014 (see Fig. 76).  Therefore, Trocki clearly has a receiving cavity on injector head 4014 for directly receiving syringe barrel 4012 as required by the claim.

Applicant also argues that Trocki fails to disclose the limitations of the final paragraph of claim 15.  However, as described in the above rejection of claim 15, Trocki discloses this limitation due to the tensioning/relaxing of flex ring 4026 – see Trocki par. [0349] and the claim 15 rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783